DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claims 2-6, 19 and 24-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 3, 2022.
Applicant’s election without traverse of Group II, claims 7-18, 20-23 and 27-36 in the reply filed on August 3, 2022 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “illumination light processing unit…configured to..image…” and “an optical arrangement configured to direct light…” in claim 29, “a dispersing element to disperse illuminating light…” in claim 30
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Specifically, the illumination light processing unit has been interpreted as corresponding to a processor, as set forth in paragraph [0031] of the specification of  corresponding PG-Pub 2020/0268312, along with the algorithm described throughout the specification, and equivalents thereof.  The “optical arrangement” has been interpreted as corresponding to a beam splitter, as set forth in paragraph [0187] of the corresponding PG-Pub, and equivalents thereof.  The “dispersing element” has been interpreted as corresponding to a diffraction grating, as set forth in paragraph [0167] of the PG-Pub, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 7-18, 20-23, 27-29, 30-31 and 35 are objected to because of the following informalities:  
In claims 7-18, 20-23, 27-28, 30-31 and 35, in line 1, the word “probe” should be deleted and replaced with --- imaging probe --- for consistency purposes
In claim 29, in line 27, the word --- imaging --- should be inserted before the word “probe”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-18, 20-23, 27-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 29, in line 25, the limitation “a relative scanning position is adjustable…” is recited.  It is unclear as to which structure of the imaging probe has a scanning position that is adjustable relative to the optically transparent surface (i.e. is the objective, one of the optical channels, etc., adjustable in scanning position?), thereby rendering the scope of the claim indefinite.  
With regards to claim 13, in lines 5-6, the limitation “a focus of said illuminating light on an imaged portion of the blood vessel is adjustable” is recited.  It is unclear as to how the limitation is further structurally limiting the apparatus claim 29 (i.e. which structure of the probe is configured to adjust the focus of said illuminating light?), thereby rendering the scope of the claim indefinite. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 7-13, 15-18, 21, 23, 27-36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin et al. (US Pub No. 2011/0044910) in view of Okawa et al. (US Pub No. 2004/0212808). 
With regards to claim 29, Lin et al. disclose an imaging probe for locating a target blood vessel	located under a portion of a tissue surface, the imaging probe located outside the portion of the tissue surface, the imaging probe comprising: 
an objective lens (54, 86, 164) (paragraph [0056]; Figures 4-5 and 7);
a background imaging channel comprising a background light source (56) configured to illuminate a tissue region located under the portion of the tissue surface through the objective lens, using wide-field illumination comprising a background light component having a substantially high susceptibility to absorption by particles in said portion of the target blood vessel (paragraphs [0057], [0082], referring to the “wide field illumination” and light of 527 nm for the widefield illumination, which is within the green wavelength range and thus has substantially high susceptibility to absorption by particles in blood vessel; paragraphs [0055], [0068]; Figures 4-5, 7); and
an illuminating optical channel comprising an illuminating light source (42) and an illumination light processing unit (66, 68, 62), respectively configured to illuminate and image through the objective lens, along a focal line within the tissue region (paragraph [0055], [0057]-[0058], referring to the excitation laser (42) that generates radiation pulses; paragraphs [0084]-[0085]; Figures 4-5, 7);
wherein the illuminating optical channel also comprises an optical arrangement (52, 60), configured to direct light backscattered from the focal line to the illumination light processing unit (paragraphs [0057]-[0058]; Figures 4-5, 7);
wherein the illumination light processing unit is configured to decode position from illuminating light backscatter returning from the focal line, the focal line located under the portion of the tissue surface (paragraphs [0029]-[0031], [0083]-[0085]; Figures 10A-C, note that for images depicted in Figures 10A and 10C to be generated, it is inherent that position from illuminating light backscatter returning from the focal line is decoded).
However, though Lin et al. does disclose that the background light and illuminating light both illuminate from the objective lens (see Figures 4-5), Lin et al. do not specifically disclose that the illumination is specifically through an optically transparent surface of the imaging probe, wherein said imaging is through said optically transparent surface, and wherein said optically transparent surface is configured to be in contact with the portion of the tissue surface under which the target blood vessel is located; and, wherein, in addition to the illuminating optical channel which is dispersed across the focal line, a relative scanning position is adjustable relative to the optically transparent surface, to define an optical line of sight of confocal imaging of the background imaging channel and the illuminating optical channel, such that said probe is configured to image at least a portion of the blood vessel located under the portion of the tissue surface.
Okawa et al. discloses a confocal optical scanning probe, wherein a movable mirror (68) is driven to sweep light in X (76) and Y (77) directions, which is a lateral direction as depicted in Fig. 5 (Abstract; paragraphs [0104], [0114], note that, via the lateral sweeping of light, a relative scanning position is adjustable relative to the optically transparent surface (62) to define an optical line of sight of confocal imaging of the light channels; Figure 5).  The focal point (73) on the object can therefore be two-dimensionally scanned on the scanning plane (75), thus realizing a confocal microscope (paragraph [0114]; Figure 5).  As shown in Figure 5, the distal section (59) of the confocal optical scanning probe (11B) comprises a transparent distal cover (62) which is pressed against an object and that serves as a transparent window member (paragraph [0105]; Figure 5, nota that the transparent distal cover (62) corresponds to an “optically transparent surface”, wherein said imaging is through said optically transparent surface).  
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the illumination of Lin et al. be specifically through an optically transparent surface of the imaging probe, wherein said imaging is through said optically transparent surface, and wherein said optically transparent surface is configured to be in contact with the portion of the tissue surface under which the target blood vessel is located, and, wherein, in addition to the illuminating optical channel which is dispersed across the focal line, a relative scanning position of the probe of Lin et al. is adjustable relative to the optically transparent surface, to define an optical line of sight of confocal imaging of the background imaging channel and the illuminating optical channel, such that said probe is configured to image at least a portion of the blood vessel located under the portion of the tissue surface, as taught by Okawa et al., in order to provide two-dimensional scanning of an object (paragraph [0114]).
With regards to claim 30, Lin et al. disclose that said illuminating light source is coupled to a dispersing element (44) to disperse illuminating light along the focal line, said probe includes an arrangement of lenses (46, 48) comprising a telescopic light relay between said dispersing element and a beamcombiner/splitter (52)  proximal to the target blood vessel (paragraphs [0056]; Figure 4).
	With regards to claim 31, Lin et al. disclose that said illuminating light source is coupled to a dispersing element (44, 50, 52) to disperse illuminating light along the focal line, where said dispersing element includes a combining element (i.e. beam splitter) (paragraphs [0056]-[0057]; Figure 4).
	With regards to claim 32, Lin et al. disclose that said optical arrangement configured to direct light backscattered from the focal line to the illumination light processing unit comprises a collimator (paragraph [0075], referring to the lenses (148, 150) which collimate the beam; Figure 7).
	With regards to claim 33, Lin et al. disclose that said illuminating light source comprises a broad bandwidth light source (paragraph [0055], referring to use of a broadband source), said probe further including a detection unit comprising a spectrograph (paragraph [0049], referring to the spectrometer).  
	With regards to claim 34, Lin et al. disclose that said illuminating light source comprises a wavelength-swept light source, said probe further including a detectiong unit comprising a single-element photo detector (paragraph [0055], referring to the radiation source generating a plurality of radiation wavelengths; paragraph [0058], referring to each detector element being placed periodically in the path of fluorescence radiation, which would require a single-element photo detector being used at one time). 
 	With regards to claim 35, Lin et al. disclose that said wavelength-swept light source is configured to spectrally disperse a wavelength-swept light component of said illuminating light along an axis including the target blood vessel (paragraph [0055], referring to the tunable source or the use of a tunable filter).
	With regards to claim 36, Lin et al. disclose that said illuminating light source comprise multiple light sources (paragraph [0055], referring to the radiation source can comprise different radiation emitting elements, each suited for generating radiation with different wavelengths), said probe further including a detection unit comprising a spectrograph (paragraph [0049], referring to the spectrometer).
With regards to claim 7, Lin et al. disclose that said broad bandwidth light source is configured to illuminate with a broad bandwidth light (paragraph [0055]) and wherein said background light component has a shorter wavelength than that of the backscattered broad bandwidth light (paragraphs [0012], [0042], [0080]).
	With regards to claim 8, Lin et al. disclose that said illumination light processing unit is configured to determine a location, a speed of flow, a size, a length, a shape, a color, an orientation, or a brightness of a particle, a number of particles, or any combination thereof, in the target blood vessel (paragraph [0007], referring to the detected fluorescence radiation can be analyzed to obtain information, such as number of cells, velocity of blood flow and cell size).  
	With regards to claim 9, Lin et al. disclose that said illumination light processing unit is configured to determine an absorption over the target blood vessel to obtain spectroscopic absorption measurements (paragraphs [0040], [0042]).
	With regards to claims 10-11, though the above combined references do not specifically disclose that the target blood vessel is a capillary, a venule or an arteriole,  or that the target blood vessel is located at a depth of up to 200 um below the tissue surface, the limitations are directed to an intended use of the claimed imaging probe.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Since the imaging probe of the above combined references is capable of imaging any blood vessel, including a capillary, etc., wherein the blood vessel is located at a depth of up to 200 um below the tissue surface, the above combined references meet the above limitation.  
	With regards to claim 12, Lin et al. disclose that said illumination light processing unit is configured to detect particles that flow across the focal line (Abstract; paragraph [0007]).
	With regards to claim 13, Okawa et al. discloses that at least one of an imaging depth and lateral position of said objective lens is adjustable relative to said optically transparent surface and a focus of said illuminating light on an imaged portion of the blood vessel is adjustable (paragraph [0114]; Figure 5).
	With regards to claim 15, Okawa et al. discloses that the optical light of sight of confocal imaging comprises a cross-sectional 2D particle image (paragraphs [0102], [0111], [0114], referring to the two-dimensional image).
	With regards to claim 16, Lin et al. disclose that said imaging probe is configured to perform said imaging of at least a portion of the blood vessel from a position at a distance from the target blood vessel (see Figures 4-5, wherein the imaging probe is at surface of tissue, and images a vessel below the tissue surface, and therefore said imaging of at least a portion of the blood vessel is from a position at a distance from the target blood vessel).
With regards to claim 17, Okawa et al disclose that the relative scanning position between the optically transparent surface and the objective lens is adjustable to define a depth of confocal imaging through the objective lens (paragraphs [0228], [0104]-[0106]; Figures 5 and 26).
With regards to claim 18, Okawa et al. disclose that the depth of confocal imaging is adjustable by adjusting a vertical position of said objective lens relative to said optically transparent surface (paragraphs [0228], [0104]-[0106]; Figures 5 and 26).
With regards to claim 21, Okawa et al. discloses that said transparent surface is configured to be pressed against the surface of the tissue (paragraphs [0409], [0412]-[0413]; Figures 5 and 51).  With regards to the limitation "to further improve a focus of said confocal imaging through the objective lens therein", this appears to be describing a natural result of performing the step of pressing of the transparent surface against a tissue surface, and therefore it follows that since the above combination teaches the step of pressing, then the focus will be improved as recited in claim 21.
With regards to claim 23, Lin et al. disclose  that the portion of the tissue surface is a target portion of the tissue surface, wherein said background light component is configured to be non-invasively moved to a second or further sub-region located under the portion of the tissue surface when no higher-absorbing region corresponding to said portion of the vessel is positioned along the focal line (paragraphs [0056]-[0057], note that aligning the beam onto a vessel based on the wide-field image would implicitly require moving the background light component to a different region if the vessel is not found in the image; paragraph [0068]). 
	With regards to claim 27, Lin et al. disclose that the illumination light source is configured to spectrally disperse light across the focal line and to image the focal line such that the light used to image from the focal line spectrally encodes position across the focal line (paragraph [0055], referring to the tunable source or the use of a tunable filter; paragraph [0049], referring to the spectrometer, which provides spectral encoding of position).
	With regards to claim 28, Lin et al. disclose that said broad bandwidth light source is configured to spectrally disperse broad bandwidth light component of said illuminating light along an axis including the target blood vessel (paragraph [0055], referring to the broadband light source and further using a tunable source or the use of a tunable filter along with the light source).

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin et al. in view of Okawa et al. as applied to claim 29 above, and further in view of Van Beek et al. (US Pub No. 2008/0045817).
With regards to claim 14, as discussed above, the above combined references meet the limitations of claim 29.  However, they do not specifically disclose wherein the background light source is configured to illuminate a sub-region of hte region after passage through a first polarizer of a pair of crossed polarizers, and wherein said probe includes a detection unit configured for detecting the back-scattered light after the backscattered background light is passed through a second polarizer of the pair of crossed polarizers.
Van Beek et al. disclose a simple, cheap and robust method for visualizing blood vessels close to the surface of organs, such as blood capillaries known as Orthogonal Polarized Spectral Imaging (OPSI) (paragraphs [0003]-[0004], note that the vessels would be 100-200 um below a tissue surface).  The OPSI system comprises of a first polarizer and a second polarizer of a pair of crossed polarizers (i.e. second polarizer oriented orthogonal to that of the first polarizer), positioned so that light from the light source illuminates the tissue region after passage through the first polarizer and a light detector detects light after passage through the second polarizer (paragraphs [0004], [0025]; Figure 1).  
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the background light source of the above combined references be configured to illuminate a sub-region of the region after passage through a first polarizer of a pair of crossed polarizers, and wherein said probe includes a detection unit configured for detecting the back-scattered light after the backscattered background light is passed through a second polarizer of the pair of crossed polarizers, as taught by Van Beek et al., in order to provide a simple, cheap and robust method for visualizing blood vessels close to the surface of organs, which is useful for blood analysis methods (paragraphs [0003]-[0004]).  

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin et al. in view of Okawa et al. as applied to claim 29 above, and further in view of Crowley et al. (US Patent No. 6,119,031).
With regards to claim 20, as discussed above, the above combined references meet the limitations of claim 29.  Further, Okawa et al. disclose that a gap between the objective lens and the cap is empty, and thus filled with air, which is an optically transparent fluid (see Figures 5 and 26).  
However, they do not specifically disclose that the optically transparent fluid is water.
Crowley et al. disclose a miniature spectrometer comprising a catheter tube or housing that may be filled with an optically transparent material, such as water (Abstract; column 6, lines 62-64).  
At the time of the invention, it would have been obvious to one of ordinary skill in the art to substitute the optically transparent fluid of the above combined references with optically transparent fluid comprising of water, as taught by Crowley et al., as the substitution of one known optically transparent fluid for another yields predictable results to one of ordinary skill in the art.

Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin et al. in view of Okawa et al. as applied to claim 29 above, and further in view of Ince (US Pub No. 2006/0241364).
With regards to claim 22, as discussed above, the above combined references meet the limitations of claim 29.  However, they do not specifically disclose that said optically transparent surface is configured to be held in a fixed position relative to the portion of the tissue surface whereby said optically transparent surface is configured to be held in contact with the tissue surface by one of a vacuum and an adhesive.
Ince discloses coupling a spacer/cap of an optical imaging system to an examination substrate by using a vacuum and without adversely affecting the irradiation of the examination surface (paragraphs [0111], [0133]).  
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the optically transparent surface of the above combined references be configured to be held in a fixed position relative to the portion of the tissue surface whereby said optically transparent surface is configured to be held in contact with the tissue surface by one of a vacuum and an adhesive, as taught by Ince, as using a vacuum is an effective alternative means for coupling an optical imaging system to a substrate and further does not adversely affect the irradiation of the examination substrate (paragraphs [0111], [0133]). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11, 14, 16 and 29-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 37-38 and 44-48 of U.S. Patent No. 10,646,160. Although the claims at issue are not identical, they are not patentably distinct from each other because although the claims at issue are not identical, they are not patentably distinct from each other because claim 29 of the instant application is generic to all that is recited in claim 37 of the Patent.  That is, claim 37 of the Patent falls entirely within the scope of instant claim 29, or in other words, instant claim 29 is anticipated by claim 37 of the Patent.  Specifically, because claim 37 of the Patent claims the same structure (i.e. an imaging probe comprising an objective lens, a background imaging channel, an illuminating optical channel, wherein the background light and illuminating light both illuminate from the objective lens through an optically transparent surface (i.e. “optically transparent surface of a cap) of the imaging probe, wherein, in addition to the illuminating optical channel which is dispersed across the focal line, a relative scanning position is adjustable relative to the optically transparent surface, etc.), as claimed in instant claim 29, the imaging probe of instant claim 29 is anticipated by claim 37 of the Patent.
With regards to claim 30, claim 38 of the Patent sets forth the same limitations.
With regards to claim 31, claim 37 of the Patent sets forth the same limitations.
With regards to claim 32, claim 46 of the Patent sets forth the same limitations.
With regards to claim 33, claim 47 of the Patent sets forth the same limitations.
With regards to claim 34, claim 48 of the Patent sets forth the same limitations.
With regards to claim 35, claim 48 of the Patent sets forth the same limitations.
With regards to claim 11, claim 44 of the Patent sets forth the same limitations.
With regards to claim 14, claim 45 of the Patent sets forth the same limitations.
With regards to claim 16, claim 46 of the Patent sets forth the same limitations.

Conclusion
This is a continuation of applicant's earlier Application No. 16/871,104.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793